This action was for damages to a shipment of cucumbers from Sandia, Tex., to Minneapolis, Minn. The trial was to a jury, upon whose verdict judgment was rendered in favor of the shipper against the carrier, which has appealed.
The appeal is based upon one proposition, under which it is contended by *Page 172 
appellant that the evidence was insufficient to "prove the condition in which the goods were actually delivered" at destination. We overrule the proposition. The evidence was ample to show the condition of the shipment, both at the time loaded and at the time delivered by the carrier at destination, and was likewise sufficient to establish the true measure of damages applicable to such cases and applied here.
The judgment is affirmed.